

EXHIBIT 10.3
CHINA SHOE HOLDINGS, INC.
PLACEMENT AGENT AGREEMENT
 
Dated as of: March 20, 2008


GLB Trading Inc.
3333 Michelson Suite 620
Irvine, CA 92612




Ladies and Gentlemen:


The undersigned, China Shoe Holdings, Inc., a Nevada corporation (the
“Company”), hereby agrees with GLB Trading Inc. (the “Placement Agent”) as
follows:
 
1.  Offering.  The Company hereby engages the Placement Agent to act as its
exclusive placement agent in connection with the Equity Line Agreement dated the
date hereof between the Company and Magellan Global Fund, L.P. (the “Investor”)
(the “Equity Line Agreement”), pursuant to which the Company shall issue and
sell to the Investor, from time to time, and the Investor shall purchase from
the Company (the “Offering”) up to Two Million Dollars ($2,000,000) (the
“Commitment Amount”) of the Company’s common stock, par value $0.001 per share
(the “Common Stock”), at price per share equal to the Purchase Price, as that
term is defined in the Equity Line Agreement.  The Placement Agent services
shall consist of reviewing the terms of the Equity Line Agreement and advising
the Company with respect to those terms.
 
All capitalized terms used herein and not otherwise defined herein shall have
the same meaning ascribed to them as in the Equity Line Agreement.  The Investor
will be granted certain registration rights with respect to the Common Stock as
more fully set forth in the Registration Rights Agreement between the Company
and the Investor dated the date hereof (the “Registration Rights Agreement”).
 The documents to be executed and delivered in connection with the Offering,
including, but not limited, to the Company’s latest Quarterly Report on Form
10-Q as filed with the United States Securities and Exchange Commission, this
Agreement, the Equity Line Agreement, and the Registration Rights Agreement are
referred to sometimes hereinafter collectively as the “Offering Materials.”  The
Company’s Common Stock purchased by the Investor under the Equity Line Agreement
sometimes referred to hereinafter as the “Securities.”  The Placement Agent
shall not be obligated to sell any Securities.
 
2.  Compensation.
 
            A.  Upon the execution of this Agreement, the Company shall issue to
the Placement Agent or its designee $10,000 worth of shares of the Company’s
Common Stock (the “Placement Agent’s Shares”).  The Placement Agent shall be
entitled to “piggy-back” registration rights with respect to the Placement
Agent’s Shares, which shall be triggered upon registration of any shares of
Common Stock by the Company pursuant to the Registration Rights Agreement dated
the date hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
3.  Representations, Warranties and Covenants of the Placement Agent.
 
            A.  The Placement Agent represents, warrants and covenants as
follows:
 
                    (i)  The Placement Agent has the necessary power to enter
into this Agreement and to consummate the transactions contemplated hereby.
 
                    (ii)  The execution and delivery by the Placement Agent of
this Agreement and the consummation of the transactions contemplated herein will
not result in any violation of, or be in conflict with, or constitute a default
under, any agreement or instrument to which the Placement Agent is a party or by
which the Placement Agent or its properties are bound, or any judgment, decree,
order or, to the Placement Agent’s knowledge, any statute, rule or regulation
applicable to the Placement Agent.  This Agreement when executed and delivered
by the Placement Agent, will constitute the legal, valid and binding obligations
of the Placement Agent, enforceable in accordance with their respective terms,
except to the extent that (a) the enforceability hereof or thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
from time to time in effect and affecting the rights of creditors generally, (b)
the enforceability hereof or thereof is subject to general principles of equity,
or (c) the indemnification provisions hereof or thereof may be held to be in
violation of public policy.
 
                    (iii)  Upon receipt and execution of this Agreement, the
Placement Agent will promptly forward copies of this Agreement to the Company or
its counsel and the Investor or its counsel.
 
                    (iv)  The Placement Agent will not intentionally take any
action that it reasonably believes would cause the Offering to violate the
provisions of the Securities Act of 1933, as amended (the “1933 Act”), the
Securities Exchange Act of 1934 (the “1934 Act”), the respective rules and
regulations promulgated thereunder (the “Rules and Regulations”) or applicable
“Blue Sky” laws of any state or jurisdiction.
 
                    (v)  The Placement Agent is a member of the National
Association of Securities Dealers, Inc., and is a broker-dealer registered as
such under the 1934 Act and under the securities laws of the states in which the
Securities will be offered or sold by the Placement Agent unless an exemption
for such state registration is available to the Placement Agent.  The Placement
Agent is in material compliance with the rules and regulations applicable to the
Placement Agent generally and applicable to the Placement Agent’s participation
in the Offering.
 
 
 

--------------------------------------------------------------------------------

 
 
4.  Representations and Warranties of the Company.
 
            A.  The Company represents and warrants as follows:
 
                    (i)  The execution, delivery and performance of each of this
Agreement, the Equity Line Agreement, and the Registration Rights Agreement has
been or will be duly and validly authorized by the Company and is, or with
respect to this Agreement, the Equity Line Agreement, and the Registration
Rights Agreement will be, a valid and binding agreement of the Company,
enforceable in accordance with its respective terms, except to the extent that
(a) the enforceability hereof or thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws from time to time in
effect and affecting the rights of creditors generally, (b) the enforceability
hereof or thereof is subject to general principles of equity or (c) the
indemnification provisions hereof or thereof may be held to be in violation of
public policy.  The Securities to be issued pursuant to the transactions
contemplated by this Agreement and the Equity Line Agreement have been duly
authorized and, when issued and paid for in accordance with this Agreement and
the Equity Line Agreement will be valid and binding obligations of the Company,
enforceable in accordance with their respective terms, except to the extent that
(1) the enforceability thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws from time to time in effect and
affecting the rights of creditors generally, and (2) the enforceability thereof
is subject to general principles of equity.  All corporate action required to be
taken for the authorization, issuance and sale of the Securities has been duly
and validly taken by the Company.
 
                    (ii)  The Company has a duly authorized, issued and
outstanding capitalization as set forth herein and in the Equity Line Agreement.
 The Company is not a party to or bound by any instrument, agreement or other
arrangement providing for it to issue any capital stock, rights, warrants,
options or other securities, except for this Agreement, the agreements described
herein and as described in the Equity Line Agreement and the agreements
described therein.  All issued and outstanding securities of the Company, have
been duly authorized and validly issued and are fully paid and non-assessable;
the holders thereof have no rights of rescission or preemptive rights with
respect thereto and are not subject to personal liability solely by reason of
being security holders; and none of such securities were issued in violation of
the preemptive rights of any holders of any security of the Company.  
 
 
 

--------------------------------------------------------------------------------

 
 
                    (iii)  The Common Stock to be issued in accordance with this
Agreement and the Equity Line Agreement have been duly authorized and, when
issued and paid for in accordance with this Agreement, the Equity Line Agreement
and the certificates/instruments representing such Common Stock will be validly
issued, fully-paid and non-assessable; the holders thereof will not be subject
to personal liability solely by reason of being such holders; such Securities
are not and will not be subject to the preemptive rights of any holder of any
security of the Company.
 
                    (iv)  The Company has good and marketable title to, or valid
and enforceable leasehold estates in, all items of real and personal property
necessary to conduct its business (including, without limitation, any real or
personal property stated in the Offering Materials to be owned or leased by the
Company), free and clear of all liens, encumbrances, claims, security interests
and defects of any material nature whatsoever, other than those set forth in the
Offering Materials and liens for taxes not yet due and payable.
 
                    (v)  There is no litigation or governmental proceeding
pending or, to the best of the Company’s knowledge, threatened against, or
involving the properties or business of the Company, except as set forth in the
Offering Materials.
 
                    (vi)  The Company is duly organized and validly exists as a
corporation in good standing under the laws of the State of Nevada.  Except as
set forth in the Offering Materials, the Company does not own or control,
directly or indirectly, an interest in any other corporation, partnership,
trust, joint venture or other business entity.  The Company is duly qualified or
licensed and in good standing as a foreign corporation in each jurisdiction in
which the character of its operations requires such qualification or licensing
and where failure to so qualify would have a material adverse effect on the
Company.  The Company has all requisite corporate power and authority, and all
material and necessary authorizations, approvals, orders, licenses, certificates
and permits of and from all governmental regulatory officials and bodies
(domestic and foreign) to conduct its businesses (and proposed business) as
described in the Offering Materials. Any disclosures in the Offering Materials
concerning the effects of foreign, federal, state and local regulation on the
Company’s businesses as currently conducted and as contemplated are correct in
all material respects and do not omit to state a material fact.  The Company has
all corporate power and authority to enter into this Agreement, the Equity Line
Agreement, the Registration Rights Agreement, and to carry out the provisions
and conditions hereof and thereof, and all consents, authorizations, approvals
and orders required in connection herewith and therewith have been obtained.  No
consent, authorization or order of, and no filing with, any court, government
agency or other body is required by the Company for the issuance of the
Securities or execution and delivery of the Offering Materials except for
applicable federal and state securities laws.  The Company, since its inception,
has not incurred any liability arising under or as a result of the application
of any of the provisions of the 1933 Act, the 1934 Act or the Rules and
Regulations.
 
 
 

--------------------------------------------------------------------------------

 
 
                    (vii)  There has been no material adverse change in the
condition or prospects of the Company, financial or otherwise, from the latest
dates as of which such condition or prospects, respectively, are set forth in
the Offering Materials, and the outstanding debt, the property and the business
of the Company conform in all material respects to the descriptions thereof
contained in the Offering Materials.
 
                    (viii)  Except as set forth in the Offering Materials, the
Company is not in breach of, or in default under, any term or provision of any
material indenture, mortgage, deed of trust, lease, note, loan or any other
material agreement or instrument evidencing an obligation for borrowed money, or
any other material agreement or instrument to which it is a party or by which it
or any of its properties may be bound or affected.  The Company is not in
violation of any provision of its charter or by-laws or in violation of any
franchise, license, permit, judgment, decree or order, or in violation of any
material statute, rule or regulation.  Neither the execution and delivery of the
Offering Materials nor the issuance and sale or delivery of the Securities, nor
the consummation of any of the transactions contemplated in the Offering
Materials nor the compliance by the Company with the terms and provisions hereof
or thereof, has conflicted with or will conflict with, or has resulted in or
will result in a breach of, any of the terms and provisions of, or has
constituted or will constitute a default under, or has resulted in or will
result in the creation or imposition of any lien, charge or encumbrance upon any
property or assets of the Company or pursuant to the terms of any indenture,
mortgage, deed of trust, note, loan or any other agreement or instrument
evidencing an obligation for borrowed money, or any other agreement or
instrument to which the Company may be bound or to which any of the property or
assets of the Company is subject except (a) where such default, lien, charge or
encumbrance would not have a material adverse effect on the Company and (b) as
described in the Offering Materials; nor will such action result in any
violation of the provisions of the charter or the by-laws of the Company or,
assuming the due performance by the Placement Agent of its obligations
hereunder, any material statute or any material order, rule or regulation
applicable to the Company of any court or of any foreign, federal, state or
other regulatory authority or other government body having jurisdiction over the
Company.
 
                    (ix)  Subsequent to the dates as of which information is
given in the Offering Materials, and except as may otherwise be indicated or
contemplated herein or therein the Company has not (a) issued any securities or
incurred any liability or obligation, direct or contingent, for borrowed money,
or (b) entered into any transaction other than in the ordinary course of
business, or (c) declared or paid any dividend or made any other distribution on
or in respect of its capital stock.  Except as described in the Offering
Materials, the Company has no outstanding obligations to any officer or director
of the Company other than normal payable in connection with services provided
recently.
 
                    (x)  There are no claims for services in the nature of a
finder’s or origination fee with respect to the sale of the Common Stock or any
other arrangements, agreements or understandings that may affect the Placement
Agent's compensation, as determined by the National Association of Securities
Dealers, Inc.
 
 
 

--------------------------------------------------------------------------------

 
 
                    (xi)  The Company owns or possesses, free and clear of all
liens or encumbrances and rights thereto or therein by third parties, the
requisite licenses or other rights to use all trademarks, service marks,
copyrights, service names, trade names, patents, patent applications and
licenses necessary to conduct its business (including, without limitation, any
such licenses or rights described in the Offering Materials as being owned or
possessed by the Company) and, except as set forth in the Offering Materials,
there is no claim or action by any person pertaining to, or proceeding, pending
or threatened, which challenges the exclusive rights of the Company with respect
to any trademarks, service marks, copyrights, service names, trade names,
patents, patent applications and licenses used in the conduct of the Company’s
businesses (including, without limitation, any such licenses or rights described
in the Offering Materials as being owned or possessed by the Company) except any
claim or action that would not have a material adverse effect on the Company;
the Company’s current products, services or processes do not infringe or will
not infringe on the patents currently held by any third party.
 
                    (xii)  Subject to the performance by the Placement Agent of
its obligations hereunder the offer and sale of the Securities complies, and
will continue to comply, in all material respects with the requirements of Rule
506 of Regulation D promulgated by the SEC pursuant to the 1933 Act and any
other applicable federal and state laws, rules, regulations and executive
orders.  Neither the Offering Materials nor any amendment or supplement thereto
nor any documents prepared by the Company in connection with the Offering will
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.  All
statements of material facts in the Offering Materials are true and correct as
of the date of the Offering Materials.
 
                    (xiii)  All material taxes which are due and payable from
the Company have been paid in full or adequate provision has been made for such
taxes on the books of the Company, except for those taxes disputed in good faith
by the Company  
 
                    (xiv)  None of the Company nor any of its officers,
directors, employees or agents, nor any other person acting on behalf of the
Company, has, directly or indirectly, given or agreed to give any money, gift or
similar benefit (other than legal price concessions to customers in the ordinary
course of business) to any customer, supplier, employee or agent of a customer
or supplier, or official or employee of any governmental agency or
instrumentality of any government (domestic or foreign) or any political party
or candidate for office (domestic or foreign) or other person who is or may be
in a position to help or hinder the business of the Company (or assist it in
connection with any actual or proposed transaction) which (A) might subject the
Company to any damage or penalty in any civil, criminal or governmental
litigation or proceeding, or (B) if not given in the past, might have had a
materially adverse effect on the assets, business or operations of the Company
as reflected in any of the financial statements contained in the Offering
Materials, or (C) if not continued in the future, might adversely affect the
assets, business, operations or prospects of the Company in the future.
 
 
 

--------------------------------------------------------------------------------

 
 
5.  Certain Covenants and Agreements of the Company.
 
The Company covenants and agrees at its expense and without any expense to the
Placement Agent as follows:
 
            A.  To advise the Placement Agent of any material adverse change in
the Company’s financial condition, prospects or business or of any development
materially affecting the Company or rendering untrue or misleading any material
statement in the Offering Materials occurring at any time as soon as the Company
is either informed or becomes aware thereof.
 
            B.  To use its commercially reasonable efforts to cause the Common
Stock issuable in connection with the Equity Line Agreement to be qualified or
registered for sale on terms consistent with those stated in the Registration
Rights Agreement and under the securities laws of such jurisdictions as the
Placement Agent shall reasonably request.  Qualification, registration and
exemption charges and fees shall be at the sole cost and expense of the Company.
 
            C.  Upon written request, to provide and continue to provide the
Placement Agent copies of all quarterly financial statements and audited annual
financial statements prepared by or on behalf of the Company, other reports
prepared by or on behalf of the Company for public disclosure and all documents
delivered to the Company’s stockholders.
 
            D.  To comply with the terms of the Offering Materials.
 
            E.  To ensure that any transactions between or among the Company, or
any of its officers, directors and affiliates be on terms and conditions that
are no less favorable to the Company, than the terms and conditions that would
be available in an “arm’s length” transaction with an independent third party.
 
            F.  Upon the effectiveness of a registration statement covering the
Securities, the Company shall promptly provide the Placement Agent with an
opinion of Counsel to the Company pursuant to the terms of Section 3(k) of the
Registration Rights Agreement.
 
            G.  At or prior to the Closing, the Company shall have been
furnished such documents, certificates and opinions as it may reasonably require
for the purpose of enabling the Placement Agent to review or pass upon the
matters referred to in this Agreement and the Offering Materials, or in order to
evidence the accuracy, completeness or satisfaction of any of the
representations, warranties or conditions herein contained.
 
 
 

--------------------------------------------------------------------------------

 
 
6.  Indemnification and Limitation of Liability.
 
            A.  The Company hereby agrees that it will indemnify and hold the
Placement Agent and each officer, director, shareholder, employee or
representative of the Placement Agent and each person controlling, controlled by
or under common control with the Placement Agent within the meaning of Section
15 of the 1933 Act or Section 20 of the 1934 Act or the SEC’s Rules and
Regulations promulgated thereunder (the “Rules and Regulations”), harmless from
and against any and all loss, claim, damage, liability, cost or expense
whatsoever (including, but not limited to, any and all reasonable legal fees and
other expenses and disbursements incurred in connection with investigating,
preparing to defend or defending any action, suit or proceeding, including any
inquiry or investigation, commenced or threatened, or any claim whatsoever or in
appearing or preparing for appearance as a witness in any action, suit or
proceeding, including any inquiry, investigation or pretrial proceeding such as
a deposition) to which the Placement Agent or such indemnified person of the
Placement Agent may become subject under the 1933 Act, the 1934 Act, the Rules
and Regulations, or any other federal or state law or regulation, common law or
otherwise, arising out of or based upon (i) any untrue statement or alleged
untrue statement of a material fact contained in (a) Section 4 of this
Agreement, (b) the Offering Materials (except those written statements relating
to the Placement Agent given by the Placement Agent for inclusion therein), (c)
any application or other document or written communication executed by the
Company or based upon written information furnished by the Company filed in any
jurisdiction in order to qualify the Common Stock under the securities laws
thereof, or any state securities commission or agency; (ii) the omission or
alleged omission from documents described in clauses (a), (b) or (c) above of a
material fact required to be stated therein or necessary to make the statements
therein not misleading; or (iii) the breach of any representation, warranty,
covenant or agreement made by the Company in this Agreement.  The Company
further agrees that upon demand by an indemnified person, at any time or from
time to time, it will promptly reimburse such indemnified person for any loss,
claim, damage, liability, cost or expense actually and reasonably paid by the
indemnified person as to which the Company has indemnified such person pursuant
hereto.  Notwithstanding the foregoing provisions of this Paragraph 7(A), any
such payment or reimbursement by the Company of fees, expenses or disbursements
incurred by an indemnified person in any proceeding in which a final judgment by
a court of competent jurisdiction (after all appeals or the expiration of time
to appeal) is entered against the Placement Agent or such indemnified person
based upon specific finding of fact that the Placement Agent or such indemnified
person’s gross negligence or willful misfeasance will be promptly repaid to the
Company.
 
            B.  The Placement Agent hereby agrees that it will indemnify and
hold the Company and each officer, director, shareholder, employee or
representative of the Company, and each person controlling, controlled by or
under common control with the Company within the meaning of Section 15 of the
1933 Act or Section 20 of the 1934 Act or the Rules and Regulations, harmless
from and against any and all loss, claim, damage, liability, cost or expense
whatsoever (including, but not limited to, any and all reasonable legal fees and
other expenses and disbursements incurred in connection with investigating,
preparing to defend or defending any action, suit or proceeding, including any
inquiry or investigation, commenced or threatened, or any claim whatsoever or in
appearing or preparing for appearance as a witness in any action, suit or
proceeding, including any inquiry, investigation or pretrial proceeding such as
a deposition) to which the Company or such indemnified person of the Company may
become subject under the 1933 Act, the 1934 Act, the Rules and Regulations, or
any other federal or state law or regulation, common law or otherwise, arising
out of or based upon (i) the material breach of any representation, warranty,
covenant or agreement made by the Placement Agent in this Agreement, or (ii) any
false or misleading information provided to the Company in writing by one of the
Placement Agent’s indemnified persons specifically for inclusion in the Offering
Materials.
 
 
 

--------------------------------------------------------------------------------

 
 
            C.  Promptly after receipt by an indemnified party of notice of
commencement of any action covered by Section 7(A) or (B), the party to be
indemnified shall, within five (5) business days, notify the indemnifying party
of the commencement thereof; the omission by one (1) indemnified party to so
notify the indemnifying party shall not relieve the indemnifying party of its
obligation to indemnify any other indemnified party that has given such notice
and shall not relieve the indemnifying party of any liability outside of this
indemnification if not materially prejudiced thereby.  In the event that any
action is brought against the indemnified party, the indemnifying party will be
entitled to participate therein and, to the extent it may desire, to assume and
control the defense thereof with counsel chosen by it which is reasonably
acceptable to the indemnified party.  After notice from the indemnifying party
to such indemnified party of its election to so assume the defense thereof, the
indemnifying party will not be liable to such indemnified party under such
Section 7(A) or (B), for any legal or other expenses subsequently incurred by
such indemnified party in connection with the defense thereof, but the
indemnified party may, at its own expense, participate in such defense by
counsel chosen by it, without, however, impairing the indemnifying party’s
control of the defense.  Subject to the proviso of this sentence and
notwithstanding any other statement to the contrary contained herein, the
indemnified party or parties shall have the right to choose its or their own
counsel and control the defense of any action, all at the expense of the
indemnifying party if (i) the employment of such counsel shall have been
authorized in writing by the indemnifying party in connection with the defense
of such action at the expense of the indemnifying party, or (ii) the
indemnifying party shall not have employed counsel reasonably satisfactory to
such indemnified party to have charge of the defense of such action within a
reasonable time after notice of commencement of the action, or (iii) such
indemnified party or parties shall have reasonably concluded that there may be
defenses available to it or them which are different from or additional to those
available to one or all of the indemnifying parties (in which case the
indemnifying parties shall not have the right to direct the defense of such
action on behalf of the indemnified party or parties), in any of which events
such fees and expenses of one additional counsel shall be borne by the
indemnifying party; provided, however, that the indemnifying party shall not, in
connection with any one action or separate but substantially similar or related
actions in the same jurisdiction arising out of the same general allegations or
circumstance, be liable for the reasonable fees and expenses of more than one
separate firm of attorneys at any time for all such indemnified parties.  No
settlement of any action or proceeding against an indemnified party shall be
made without the consent of the indemnifying party.
 
 
 

--------------------------------------------------------------------------------

 
 
            D.  In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for in Section 7(A) or 7(B)
is due in accordance with its terms but is for any reason held by a court to be
unavailable on grounds of policy or otherwise, the Company and the Placement
Agent shall contribute to the aggregate losses, claims, damages and liabilities
(including legal or other expenses reasonably incurred in connection with the
investigation or defense of same) which the other may incur in such proportion
so that the Placement Agent shall be responsible for such percent of the
aggregate of such losses, claims, damages and liabilities as shall equal the
percentage of the gross proceeds paid to the Placement Agent and the Company
shall be responsible for the balance; provided, however, that no person guilty
of fraudulent misrepresentation within the meaning of Section 11(f) of the 1933
Act shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.  For purposes of this Section 7(D), any person
controlling, controlled by or under common control with the Placement Agent, or
any partner, director, officer, employee, representative or any agent of any
thereof, shall have the same rights to contribution as the Placement Agent and
each person controlling, controlled by or under common control with the Company
within the meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act
and each officer of the Company and each director of the Company shall have the
same rights to contribution as the Company.  Any party entitled to contribution
will, promptly after receipt of notice of commencement of any action, suit or
proceeding against such party in respect of which a claim for contribution may
be made against the other party under this Section 7(D), notify such party from
whom contribution may be sought, but the omission to so notify such party shall
not relieve the party from whom contribution may be sought from any obligation
they may have hereunder or otherwise if the party from whom contribution may be
sought is not materially prejudiced thereby.  
 
            E.  The indemnity and contribution agreements contained in this
Section 7 shall remain operative and in full force and effect regardless of any
investigation made by or on behalf of any indemnified person or any termination
of this Agreement.
 
            F.  The Company hereby waives, to the fullest extent permitted by
law, any right to or claim of any punitive, exemplary, incidental, indirect,
special, consequential or other damages (including, without limitation, loss of
profits) against the Placement Agent and each officer, director, shareholder,
employee or representative of the placement agent and each person controlling,
controlled by or under common control with the Placement Agent within the
meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act or the Rules
and Regulations arising out of any cause whatsoever (whether such cause be based
in contract, negligence, strict liability, other tort or otherwise).
 Notwithstanding anything to the contrary contained herein, the aggregate
liability of the Placement Agent and each officer, director, shareholder,
employee or representative of the Placement Agent and each person controlling,
controlled by or under common control with the Placement Agent within the
meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act or the Rules
and Regulations shall not exceed the compensation received by the Placement
Agent pursuant to Section 2 hereof.  This limitation of liability shall apply
regardless of the cause of action, whether contract, tort (including, without
limitation, negligence) or breach of statute or any other legal or equitable
obligation.
 
 
 

--------------------------------------------------------------------------------

 
 
7.  Payment of Expenses.
 
The Company hereby agrees to bear all of the expenses in connection with the
Offering, including, but not limited to the following: filing fees, printing and
duplicating costs, advertisements, postage and mailing expenses with respect to
the transmission of Offering Materials, registrar and transfer agent fees,
escrow agent fees and expenses, fees of the Company’s counsel and accountants,
issue and transfer taxes, if any.
 
8.  Termination.
 
This Agreement shall be co-terminus with, and terminate upon the same terms and
conditions as those set forth in the Equity Line Agreement.  
 
9.  Miscellaneous.
 
            A.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all which shall be deemed
to be one and the same instrument.
 
            B.  Any notice required or permitted to be given hereunder shall be
given in writing and shall be deemed effective when deposited in the United
States mail, postage prepaid, or when received if personally delivered or faxed
(upon confirmation of receipt received by the sending party), addressed as
follows to such other address of which written notice is given to the others):
 
If to Placement Agent, to:
GLB Trading Inc.
 
3333 Michelson Suite 620
 
Irvine, CA 92612
 
Attention: Ben Centeno
 
Telephone: (949) 955-1966
 
Facsimile: (949) 955-1909
 
 
If to the Company, to:
China Shoe Holdings, Inc.
 
Attention:
 
 
 
 
With a copy to:
Name and Address of Attorney
 
Telephone
Facsimile:   
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
            C.  This Agreement shall be governed by and construed in all
respects under the laws of the State of California, without reference to its
conflict of laws rules or principles.  Any suit, action, proceeding or
litigation arising out of or relating to this Agreement shall be brought and
prosecuted in such federal or state court or courts located within the State of
California as provided by law.  The parties hereby irrevocably and
unconditionally consent to the jurisdiction of each such court or courts located
within the State of California and to service of process by registered or
certified mail, return receipt requested, or by any other manner provided by
applicable law, and hereby irrevocably and unconditionally waive any right to
claim that any suit, action, proceeding or litigation so commenced has been
commenced in an inconvenient forum.
 
            D.  This Agreement and the other agreements referenced herein
contain the entire understanding between the parties hereto and may not be
modified or amended except by a writing duly signed by the party against whom
enforcement of the modification or amendment is sought.
 
            E.  If any provision of this Agreement shall be held to be invalid
or unenforceable, such invalidity or unenforceability shall not affect any other
provision of this Agreement.
 
[REMAINDER OF PAGE INTENTIALLY LEFT BLANK]


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Placement Agent
Agreement as of the date first written above.
 
 

       
China Shoe Holdings, Inc..
 
   
   
    By:   /s/ Gu Xianzhong  

--------------------------------------------------------------------------------

Name: Gu Xianzhong
 
Title: President and Chief Executive Officer

 

       
GLB Trading Inc.
 
   
   
    By:      

--------------------------------------------------------------------------------

Name:
 
Title: Principal

 
 
 

--------------------------------------------------------------------------------

 

 



